Per Curiam:

The petition for a writ of certiorari is granted. A trial examiner of the Federal Trade Commission died after having heard some of the witnesses in these proceedings. Respondent moved that the new trial examiner start the proceedings anew and hear all the evidence de novo. The Commission denied this motion. In the enforcement proceeding before the Circuit Court of Appeals respondent assigned this denial as one of a number of alleged errors. On that ground alone, and without passing on others urged by petitioner, the Circuit Court of Appeals refused to enforce the Commission’s order. Respondent here moves for leave to file a written waiver of the assigned error relied on by the court below and also moves that the Circuit Court of Appeals judgment be reversed and that the case be remanded for consideration of the other errors assigned below. Motion for leave to file *819written waiver is granted. The judgment of the Circuit Court of Appeals is vacated and the case is remanded for consideration of the other errors assigned below.
Solicitor General McGrath for petitioner.
Walter H. Moses for respondent.